DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claim 1, at line 7th, the term “a first power parameter” is used for determining “the first transmitting power value”; however, there is no process showing how “the first power parameter” was defined or received such that “the first transmitting power value” can be determined;   
Secondly, at line 9th, the claim further recites “information of a position of the second node … is used for determining the first power parameter”, however, there is nowhere in the claim show how the second node position information was determined.
8th, claim 1 claims “a receiver”, which is an apparatus inside a method claim; A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. *>IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);<Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) *>(< claim directed to an automatic transmission workstand and the method * of using it * held ** ambiguous and properly rejected under 35 U.S.C. 112, second paragraph>). Appropriate correction is required.
Regarding Claim 3, the claim is a method claim, however, a transmitter and a receiver are also claimed as apparatus of the claim; A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. *>IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);<Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) *>(< claim directed to an automatic transmission workstand and the method * of using it * held ** ambiguous and properly rejected under 35 U.S.C. 112, second paragraph>). Appropriate correction is required.
Regarding Claim 7, similarly to claim 1 above, “the first power parameter” and the “information of a position of the second node” are used for determining “the first transmitting power value” and “the first power parameter” consecutively; however, the method steps do not show how these parameter are defined and or calculated; Furthermore, the  method of claim 7 further claims “a transceiver”, which is an apparatus inside a method claim; A single claim which claims both an 
Regarding Claim 8, the claim recites the method in the second node according to claim 2, however, claim 2 recites the method of in the first node; It seems claim 8 should be depending to claim 7, the dependency set to claim 2 is probably a typographic issue; Appropriate correction is required.

Regarding Claims 11 and 17, similar issues are also found at Claims 11 and 17; “the first power parameter” and “the information of a position of the second node” are recited as base for determining “the first transmitting power” and “the first power parameter” respectively, however, the claim does not show how the above parameters are determined. Appropriate correction is required.
Regarding Claims 2-6, 8-9, 12-16 and 18-20, due to their dependencies respective to the above base claims; all above dependent claims are therefore also rejected under 35 U.S.C. 112(b) as above. Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Redi et al. (US Pub. 2004/0152420, hereinafter “Redi”) in view of Li et al. (US Pub. 2018/0343626, hereinafter “Li”).
1 and 11, Redi discloses a first node for wireless communication {Redi: Figs. 1-2: [0024]-[0025]; [0028]: a current wireless node 105 (105-1 .. 105-M)}, comprising:
a first receiver (Fig.  2: [[0025]: transceiver 215), which receives first information, the first information comprising a first parameter set, the first parameter set comprising K1 power parameters, the K1 being a positive integer greater than 1 {Redi: Figs. 10-11: [0041]-[0042]: each wireless node receiving a location message including configuration data from neighboring node; configuration data including parameter sets as illustrated in tables of Figures 4-7: [0032]-[0036] are transmitted from neighbor node(s) to current node receiver (See Figs. 12: [0044])}; and
a first transmitter (Fig.  2: [[0025]: transceiver 215), which transmits a first radio signal {Redi: Figs. 12-15: [0050]-[0053]: a wireless node after receiving neighbor node location message, including in the data packet configuration information (See Figures 4-7: [0032]-[0036]; Fig. 12: [0044]) including transmits power (XmitPower1), antenna type, azimuth angle to true North value, etc. for calculating actual transmit power for transmitting to neighbor node at the next upcoming data packet (See Fig. 15, S1520, [0052]-[0053])};
wherein a transmitting power value of the first radio signal is a first transmitting power value, a first power parameter is one of the K1 power parameters, the first power parameter is used for determining the first transmitting power value {Redi: Fig. 12: [0044]: the neighbor normalized transmit power (XmitPowerNORM) is calculated based on the first transmit power, XmitPower1, included in the data packet received from neighbor node, the neighbor normalized transmit power (XmitPowerNORM) is used to calculated the actual transmit power of the current node (See eq. (4): [0052])}; 
a receiver of the first radio signal includes a second node, information of a position of the second node relative to the first node is used for determining the first power parameter out of the K1 power parameters {Redi: Figs. 10-11: [0041]-[0042]: The current node determines its own current location and calculate the angle relating to the true North azimuth orientation for determining the position and received transmit power via parameters received from the data packet from the neighbor device}.
However, Redi fails to disclose the first parameter set comprising K1 power parameters, the K1 being being a positive integer greater than 1.
Li discloses the the first parameter set comprising K1 power parameters, the K1 being being a positive integer greater than 1 {Li: [0013]; Fig. 6: S101-S103: [0130]-[0131]; [0143]; [0202]-[0203]: control information indicating first transmit power for transmit control information and second transmit power for transmit data}.
Sharing the same field of endeavor in providing configuration for wireless channel transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Li and Redi before him before the effective filing date of the claimed invention to add transmit power parameters in Li to Redi, as with multiple transmit power parameters, Redi control information message can therefore combine multiple transmit power parameters to improve the system efficiency by reducing system transmission delay {Li: [0004]}.
Regarding Claims 7 and 17, Redi discloses a second node for wireless communication {Redi: Figs. 1-2: [0024]-[0025]; [0028]: a neighbor wireless node 105 (105-1 .. 105-M)}, comprising:
a second transmitter (Fig.  2: [[0025]: transceiver 215), which transmits first information, the first information comprising a first parameter set, the first parameter set comprising K1 power parameters, the K1 being a positive integer greater than 1 {Redi: Figs. 10-11: [0041]-[0042]: a neighbor wireless node transmitting a location message to other wireless node(s), the location message including configuration information containing parameter sets as illustrated in tables of Figures 4-7: [0032]-[0036]. The configuration information including transmit power (XmitPower1), antenna type, azimuth angle to true North value, etc. (See Figs. 12: [0044])};
a second receiver, which receives a first radio signal {Redi: transceiver 215 (fig. 2); Redi: Figs. 12-15: [0050]-[0053]: a wireless node receiving a location message including configuration information, including parameters such as transmit power (XmitPower1), antenna type, azimuth angle to true North value, etc. (See Figures 4-7: [0032]-[0036]; Fig. 12: [0044]). The parameters are used for calculating the actual transmit power for transmitting to neighbor node at the next upcoming data packet (See Fig. 15, S1520, [0052]-[0053])};
wherein a transmitting power value of the first radio signal is a first transmitting power value, a first power parameter is one of the K1 power parameters, the first power parameter is used for determining the first transmitting power value {Redi: Fig. 12: [0044]: a normalized transmit power (XmitPowerNORM) is calculated based on the first transmit power, XmitPower1, included in the data packet received from another wireless node, the normalized transmit power (XmitPowerNORM) is used to calculated the actual transmit power of the current node (See eq. (4): [0052])}; 
a transmitter of the first radio signal is a first node, information of a position of the second node relative to the first node is used for determining the first power parameter out of the K1 power parameters {Redi: Figs. 10-11: [0041]-[0042]: The current node determines its own current location and calculate the angle relating to the true North azimuth orientation for determining the position and received transmit power via parameters received from the data packet from the neighbor device}.
However, Redi fails to disclose the first parameter set comprising K1 power parameters, the K1 being being a positive integer greater than 1.
Li discloses the the first parameter set comprising K1 power parameters, the K1 being being a positive integer greater than 1 {Li: [0013]; Fig. 6: S101-S103: [0130]-[0131]; [0143]; [0202]-[0203]: control information indicating first transmit power for transmit control information and second transmit power for transmit data}.
Sharing the same field of endeavor in providing configuration for wireless channel transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Li and Redi before him before the effective filing date of the claimed invention to add transmit power parameters in the configuration message as taught by Li to Redi, as with multiple transmit power parameters, Redi control information message can therefore combine multiple transmit power parameters to improve the system efficiency by reducing system transmission delay {Li: [0004]}.
Regarding Claims 2, 8, 12 and 18, Redi and Li disclose the first node according to claim 11, wherein the first receiver receives a second radio signal, the second radio signal is used for determining a first coefficient, the first coefficient is used for determining a first target power value; the first target power value is used for determining the first transmitting power value {Redi: Figs. 12-15: [0044]-[0046]: the data packet signal received from another node is used to determine indexed angle a and o for calculated target XmitAntgain2 and RcvAntGain2. Li: Fig. 6: S101-S103; [0130]-[0131]; [0143]; [0202]-[0203]: the second signal indicating maximum transmit power for data transmission}; the first target power value is linear with the first power parameter, or the first target power value is linear with a product of the first power parameter and the first coefficient {Li: [0015]: the first transmit power and the second transmit power are linear transmit power value}.
3 and 13, Redi and Li disclose the first node according to claim 11, wherein the first receiver receives a third radio signal, and the first transmitter transmits a fourth radio signal; a transmitter of the third radio signal is a terminal other than the second node, and a receiver of the fourth radio signal includes the transmitter of the third radio signal {Redi: Fig. 1: [0024]: each node in a multi-node adhoc network transmit location message including its location and location and transmit power information of other nodes within the network}; the third radio signal is used for determining a second coefficient, a transmitting power value of the fourth radio signal is a second transmitting power value, the second coefficient is used for determining the second transmitting power value {Li: Fig. 6: S101-S103; [0130]-[0131]; [0143]; [0202]-[0203]: the first node may transmit first control transmit power and second data transmit power. Second node transmits a third control transmit power signal and a fourth data transmit power signal. Li: [0168]-[0172]: formulas with first and second coefficient values to calculate transmit power}; the first information comprises a first offset value, the first offset value and the first power parameter are used for determining the second transmitting power value {Li: [0014]-[0020]; [0168]-[0172]: transmit power offset, the first transmit power (PSCCH) and the second transmit power (PSSCH) }.
Regarding Claims 5 and 15, Redi and Li disclose the first node according to claim 13, wherein a transmitter of the third radio signal is a third node, the first offset value is used for determining the second transmitting power value only when information of a position of the third node relative to the first node meets {Li: [0014]-[0017]: first, second and third transmit power preset value pre-determined by the base station for each node for calculating the transmit power of each node}.
Regarding Claims 6, 10, 16 and 20, Redi and Li disclose the first node according to claim 11, wherein the first receiver receives second information; the second node transmits the second information, the second information comprises information relevant to a position of the second node, and the information relevant to the position of the second node is used for determining the information of the position of the second node relative to the first node {Redi: Figs. 12-15: [0050]-[0053]: a wireless node after receiving neighbor node location message, including in the data packet configuration information, including transmits power (XmitPower1), antenna type, azimuth angle to true North value, etc. for calculating actual transmit power for transmitting to neighbor node at the next upcoming data packet (See Figures 4-7: [0032]-[0036]; Fig. 12: [0044]); Fig. 15, S1520, [0052]-[0053]);
or, the first transmitter transmits third information; the third information comprises first sub-information and second sub-information, the first sub-information is used for indicating the information of the position of the second node relative to the first node {Redi: Figs. 12-13: S1205-S1335: [0043]-[0047] location message including position, transmit power, antenna type and azimuth angular information provided for indicate true position of each node relative to other node}, while the second sub-information is used for indicating a first remaining power value, the first remaining power value is related {Li: [0178]-[0181]: the remaining transmit power maybe calculated from known maximum powers of PPSCCH_O  and PPSSCH_O subtracted from total channel allocated power (Remaining Power :: PCMAX,c PPSCCH_O – PPSSCH_O)}.
Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Redi” in view of “Li” and further in view of Ozaki et al.  (US Pub. 2013/0137477, hereinafter “Ozaki”).
Regarding Claims 4, 9, 14 and 19, Redi and Li disclose the first node according to claim 11, wherein the K1 power parameters respectively correspond to K1 distance zones, the information of the position of the second node relative to the first node is used for determining a given distance zone out of the K1 distance zones, the given distance zone is used for determining the first power parameter out of the K1 power parameters {Readi: Figs. 1-2: [0026]-[0028]: GPS position location, antenna orientation, etc. and node ID are used to track the distance and movement of the node and hence the correlation in transmit power between nodes}.
However, Redi and Li fail to disclose the K1 power parameters respectively correspond to K1 distance zones and determining the first power parameter out of the K1 power parameters.
Ozaki discloses he K1 power parameters respectively correspond to K1 distance zones and determining the first power parameter out of the K1 power parameters {Ozaki: Fig. 5: [0046]-[0050]: the transmit power of the transmit node is determined based on number of hop areas as calculated in equation (4)}
Similarly to Redi, Ozaki shares the same field of endeavor in providing transmission power resource for mobile devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ozaki and Redi before him before the effective filing date of the claimed invention to add distance zone transmit powers as taught by Ozaki to Redi location message, as with distance zone transmit power parameters, Redi wireless node transmit power can therefore be calculated based on distance zones and hop areas to improve the throughput and performance for the wireless nodes of the adhoc network {Redi: [0007]-[0008]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sawai et al. (US Patent 2011/0034204) teaches apparatus and method of determining transmit power based on received power of beacon signal.
	Bai et al. (US Patent 2013/0336120) teaches a method for inter-vehicle communication based on surrounding communication conditions, position and traveling direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.March 24, 2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

March 24, 2021